DETALIED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 03/30/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 03/30/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 6-27 as filed 03/30/2022 are the current claims hereby under examination. 

	Drawings – Withdrawn	
Response to Arguments
Applicant’s arguments, see page 9, filed 03/14/2022, with respect to the drawing objections have been fully considered and are persuasive. New drawings have been submitted. The drawing objections have been withdrawn. 

Claim Objections – Withdrawn and New
Claims 6 and 26 are objected to because of the following informalities:
Claim 6 introduces “the first system” in line 1. Claim 6 line 5 and claim 25 line 1 recite “the first strain monitoring system.” Please change either “the first system” to read “the first strain monitoring system” or change the two instances of “the first strain monitoring system” to read “the first system.”
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 9, filed 03/14/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended. The previous claim objections have been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the system.” There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the system” is and therefore is in unclear what is being calibrated. For the purpose of examination, “the system” will be interpreted as “a system” such as the computer.  
Claim 27 is dependent on claim 26, inherits and fails to remedy the indefiniteness, and is likewise rejected.
Response to Arguments
Applicant’s arguments, see page 9, filed 03/14/2022, with respect to the claim rejections under 35 USC § 112 have been fully considered and are persuasive. The claims have been amended to include limitations to further define the limitation “near.” The previous claim rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 101 – New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16-19 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 16 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
modeling the rigid body as a cylinder, wherein a height of the cylinder defines a fixed length of a first non-hypotenuse side of a triangle, an arc defining a portion of a circumference of the cylinder which the first strain-monitoring sensor traverses defines a variable length of a second non-hypotenuse side of the triangle, and a length of the first strain-monitoring sensor defines a variable length of a hypotenuse side of the triangle
calculating a change in length of the hypotenuse from the measured strain
calculating a change in length of the second non-hypotenuse side based on the change in length of the hypotenuse and the fixed length of the first non-hypotenuse side
estimating axial rotational motion of the rigid body based on the change in length of the second non-hypotenuse side
which are directed to a judicial exception Abstract Ideas for encompassing mental processes. Items 1-4 can all be reasonably performed by the human mind with the aid of a pencil and paper. The human mind is reasonably able to create a model with a series of variables, to calculate changes in length using basic mathematics, and to estimate a value based on two variables.  
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
providing a first strain monitoring sensor to the rigid body, wherein the first strain- monitoring sensor extends in -a partial helix around an axis of rotation of  the rigid body
measuring strain with the first strain-monitoring sensor
using a computer [to perform items 1-4 above]
The claimed step of providing a generic strain monitoring system, measuring data with the system, and using a computer to implement the judicial exception does not integrate the judicial exception in into a practical application (No at Step 2A Prong Two). The strain monitoring sensor is not a particular machine and  acts to only generally link the judicial exception to a particular field of monitoring axial rotation on a rigid body. The claim further recites the insignificant extra-solution activity of data-gathering and merely implementing the judicial exception in a generic computer. In combination, the additional elements act only to implement the judicial exception in a generic computer generally link to a particular field through use of a generic data gathering device. 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed elements of providing a sensor and measuring data with the sensor and analyzing the data with a computer refers to insignificant extra-solution activity for data gathering and analysis and would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method involving gathering data form a subject as shown by Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers - previously cited). Huang discloses that providing soft sensors that extend over a partial helix of the forearm are used for measuring strain in human systems.  

Regarding claim 16, the claim further acts to generally link the judicial exception to a particular field by defining what the rigid body is.

Regarding claims 18-19, the claim further recites mental processes that can reasonably be performed by the human mind. The human mind is reasonably able to make a generic assessment of specific injuries based on a calculated data value.  

Regarding claims 26-27, the claims act to further generally link the judicial exception to a particular field by defining how and where the sensor is placed. The corresponding device is still not a particular machine and acts to only gather data. It is unclear how the calibration limitation acts to further limit the method of claim 16 as it is unclear what “the system” is as described above. However, calibrating systems is well-understood, routine, and conventional. 



Claim Rejections - 35 USC § 102 – Modified and Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers - previously cited).
Regarding Claim 6, Huang discloses a garment comprising a first system for measuring axial rotational motion of a rigid body (system shown in Fig. 7), the first system comprising:
a first anchor (See Fig. 4d, the DESs were attached to the wrist skin with the aid of Kinesio tape. The “first anchor” is interpreted as the tape and underlying blue cover on the left side of Fig. 4d which is placed on the mid forearm) configured to be anchored at or near a proximal location which originates the rotational motion of a rigid body (3.2, pronation DES originates in the middle of the forearm);
a first strain-monitoring sensor (3.2, the DES) connected to the first anchor (See Fig 4d); and
a second anchor (See Fig. 4d, the DESs were attached to the wrist skin with the aid of Kinesio tape. The “second anchor” is interpreted as the tape and underlying blue cover on the right side of Fig. 4d which is placed before the wrist) connected to the first strain-monitoring sensor (See Fig. 4d, the tape and blue cover are connected to the DES shown as the black strip) and configured to be anchored on a distal location of the rigid body opposite from the first anchor (In Fig. 4d, the second anchor is located on the distal side of the forearm before the wrist and is opposite from the first anchor),
wherein the first strain monitoring system extends at least partially around an axis of rotation of the rigid body (See Figure 4, 4(d) and 4(e) both show the strain monitoring system extending partially around the rigid body of the forearm); and
wherein both the proximal location and the distal location are located on a lateral face of a body part associated with the rigid body (See Figure 4, the proximal and distal locations are each located on a lateral face of the forearm).
Huang does not explicitly state that the first system is part of a garment. However, a garment is only recited in the preamble and is therefore afforded not patentable weight. See 2111.02 Effect of Preamble [R-10.2019]: “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.” Huang also suggests that the integration of the sensor into tight fitting clothing would make the device more precise (5. Discussion, if the sensors were integrated into tight-fitting clothing, the relative position of the sensor and the skin would be more precise). 

Regarding Claim 13, Huang further discloses a second system for measuring flexion (Flexion DES shown alone in Fig. 4a and in combination in Fig. 7), the second system comprising:
a third anchor configured to be anchored on a first side of a hinge joint (See Fig. 4a, the third anchor is the tape on the top of the figure on the distal side of the hinge joint);
a fourth anchor configured to be anchored on a second side of the hinge joint (See Fig. 4a, the fourth anchor is the tape on the bottom of the figure on the proximal side of the hinge joint); and
a sensor attached to the third anchor and the fourth anchor (Black DES shown in Fig. 4a between the two anchors).


Response to Arguments
Applicant’s arguments, see pages 9-10, filed 03/14/2022, with respect to the claim rejections under 35 USC § 102 have been fully considered and are not persuasive. The applicant argues that   evidence from the present specification is evidence in the record and must be considered such that crossing the rigid body is believed to offer a magnifying effect to the deformation being observed which would make invalidate the rational used in the rejection of claim 9. The examiner disagrees as the claim does not require that the system cross the rigid body. There is no current requirement that the proximal and distal locations be on opposite lateral faces or on the same face but extending fully around the axis. The locations could be on the same face such that the angle formed around the axis is small. 
The applicant has amended claim 16 to include limitations not disclosed by the prior art previously relied upon and cancelled claim 20. The rejections of claims 16-17 and 20 are withdrawn. 

Claim Rejections - 35 USC § 103 – New, Modified, and Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers) as applied to claim 6 above, and further in view of Menguc (Wearable Soft Sensing Suit for Human Gait Measurement - previously cited).
Regarding Claim 7, Huang discloses the garment of claim 6 as described above.
However, Huang does not explicitly disclose wherein: the garment is pants; the rigid body is a femur; the proximal location is near a hip joint; and the distal location is near a knee joint. Huang suggests that the integration of the sensor into tight fitting clothing would make the device more precise (5. Discussion, if the sensors were integrated into tight-fitting clothing, the relative position of the sensor and the skin would be more precise). 
Menguc teaches a garment for monitoring axial rotation of a body, wherein: the garment is pants (Figure 1 and 2.1, running tights); the rigid body is a femur (See Figure 1, tight pants with soft strain sensors embedded on about the femur); the proximal location is near a hip joint (In figure 1, the first anchor is the top hook and loop fastener in the top left box labeled “Knee Sensors” which is located near the hip along the femur); and the distal location is near a knee joint (In figure 1, the second anchor is shown near the knee joint and is on the opposite end of the strain sensor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation monitoring system disclosed by Huang to be pants as taught by Menguc to make extensible sensors as compliant as possible so that they can be integrated into a base garment so as to allow free motion and so that the sensors are transparent to the user (Menguc Introduction). One of ordinary skill in the art would recognize that placing the strain sensors about the forearm as disclosed by Huang to be instead located in pants as taught by Menguc would be a design that would be obvious to make to optimize performance of the device based on what rigid body is of interest. 

Regarding Claim 8, Menguc further teaches wherein the proximal location is located on an upper area of a thigh (See Figure 1, the first anchor is on an upper area of the thigh); and wherein the distal location is located on a lower area of a thigh (See Figure 1, the second anchor is located on a lower area of the thigh. It is being interpreted that the thigh is being “split” into an upper and lower area by the strain sensor).

Regarding Claim 9, modified Huang teaches the garment of claim 8 as described above. However, modified Huang does not explicitly teach wherein both the proximal location and the distal location are located on a lateral face of the thigh. Huang discloses that the proximal and distal locations are located on lateral faces of the body part of interest, and Menguc teaches that the body part of interest is the thigh. It would therefore be obvious to maintain the proximal and distal locations being located on a lateral face while moving the sensor system from the forearm to the thigh. The applicant has appeared to place no relevance or described no unexpected result from requiring both the proximal location and the distal location to be located on a lateral face of the thigh as opposed to any other body surface. One of ordinary skill in the art would recognize that changing the anchoring locations of the device as taught by Menguc to the lateral face of the thigh would be obvious to try as there are only a finite number of thigh faces which would all yield predictable rotation values about the femur.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers) as applied to claim 6 above, and further in view of Pettys-Baker (Design and Development of Valgus-Sensing Leggings - previously cited).
Regarding Claim 10, Huang discloses the garment of claim 6 as described above. 
However, Huang does not disclose wherein: the garment is pants; the rigid body is a tibia and a fibula; the proximal location is near a knee joint; and the distal location is near an ankle joint. Pettys-Baker teaches a soft, textile-based strain sensor for knee goniometry (2 Methods, soft, textile-based strain sensor for knee goniometry) wherein the garment is pants (Figure 3: Sensor Placement Prototype 2, sensors integrated into leggings); the rigid body is a tibia and a fibula (Figure 3: Sensor Placement Prototype 2, sensor 5 wraps around the tibia and fibula); the proximal location is near a knee joint (Figure 3: Sensor Placement Prototype 2, sensor 5 starts at medial knee); and the distal location is near an ankle joint (Figure 3: Sensor Placement Prototype 2, sensor 5 ends at lateral ankle). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Huang to be a pant with a sensor from the knee to ankle as taught by Pettys-Baker since leggings are form-fitting, stretchable garments, which benefit from being close to the skin, but are extensible enough to allow the sensor to stretch (Pettys-Baker 2 Methods) and the sensor allows for distinct indication of knee valgus (Pettys-Baker 3 Results).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers) as applied to claim 6 above, and further in view of Urbez (WO 2015177749 A1 - previously cited).
Regarding Claim 11, Huang discloses the garment of claim 6 as described above. 
However, Huang does not disclose wherein: the garment is a long-sleeve shirt; the rigid body is a humerus; the proximal location is near a shoulder joint; and the distal location is near an elbow joint. Urbez teaches a garment for acquiring joint motion (P1 lines 20-23) wherein the garment is a long-sleeve shirt (See Fig. 2, the garment can be interpreted as a long-sleeve shirt as it’s a garment worn on the upper body with at least one sleeve which extends past the elbow to the wrist); the rigid body is a humerus (Strain Sensor 9 and 10 seen in Fig. 3 rotate around the humerus and are used to measure rotation of the elbow which is about the humerus); the proximal location is near a shoulder joint (P11 lines 25-27, a ninth 9 and a tenth 10 sensor start at any point of the elbow and extend crossed forming an "X", or arranged in a "V" shape, forming at least an angle of 30° between them. It appears that the strain sensors “extend” up towards the shoulder would be considered near the shoulder); and the distal location is near an elbow joint (See Fig. 3, both strain sensors 9 and 10 end at the elbow joint). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Huang to arrange the sensors about the humerus in a garment as taught by Urbez to facilitate industrialization as the device is ready-made (Urbez P4 lines 7-12).

Regarding 12, Huang further discloses, wherein: the rigid body is a radius and an ulna (one of ordinary skill in the art would recognize that wrist pronation is necessarily requires a radius and an ulna to be the rigid body about which rotation is measured); the proximal location is near an elbow joint (In Fig. 7, the pronation measuring DES is labeled 4, and the left most anchor is located near the elbow which is depicted on the left most side of the figure); and the distal location is near a wrist joint (In Fig. 7, the pronation measuring DES is labeled 4, and the right most anchor is located near the wrist joint which is depicted on the right most side of the figure).
However, Huang does not explicitly disclose the garment is a long-sleeve shirt. Huang also suggests that the integration of the sensor into tight fitting clothing would make the device more precise (5. Discussion, if the sensors were integrated into tight-fitting clothing, the relative position of the sensor and the skin would be more precise). Urbez teaches a garment for acquiring joint motion (P1 lines 20-23) wherein the garment is a long-sleeve shirt (See Fig. 2, the garment can be interpreted as a long-sleeve shirt as it’s a garment worn on the upper body with at least one sleeve which extends past the elbow to the wrist). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Huang to arrange the sensors in a garment as taught by Urbez to facilitate industrialization as the device is ready-made (Urbez P4 lines 7-12).

Claims 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers) as applied to claim 13 above, and further in view of Gong (US 20180271409 A1).
Regarding Claims 14 and 15, Huang discloses the garment of claim 13 as described above.
However, Huang does not disclose wherein the hinge joint is a knee or an ankle. Gong teaches a system for measuring rotation of a body ([0004], body part deformation analysis using wearable body sensors) wherein two strain sensors are used in conjunction (See Fig. 3A and [0039], Stretch sensor networks, such as 314, 316, and 318 can be attached to a body part such as a knee or thigh) wherein the hinge joint is the knee (See Fig. 3A, sensor 316 extends over the knee) or an ankle ([0034], The body part 120 to which the stretch sensor is attached can include one or more of a...ankle and [0043], intersegmental movement determination can be used to provide information on movement patterns of anatomical joints such as… ankles). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed in Huang to measure about the knee or ankle as taught by Gong to determine angle measurements simultaneously with muscle activation which can be used to determine a fluidity of movement and a quality of motion for comparison to injured populations (Gong [0043]).

Regarding Claim 21, Huang discloses the garment of claim 6 as described above.
However, Huang does not explicitly disclose wherein the garment is a sleeve. Huang suggests that the integration of the sensor into tight fitting clothing would make the device more precise (5. Discussion, if the sensors were integrated into tight-fitting clothing, the relative position of the sensor and the skin would be more precise). 
Gong teaches a system for measuring rotation of a body ([0004], body part deformation analysis using wearable body sensors) wherein a strain measuring system in integrated in a sleeve ([0009], first stretch sensor is attachable to a body part through a tape, a compression sleeve). One of ordinary skill in the art before the effective filing date of the claimed invention would reconsider that applying the known technique if attaching a sensor to a body with a sleeve as taught by Gong to the system disclosed by Huang would yield only the predictable result of making the device more precise by better defining the connection of the sensors to the body as suggested by Huang. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers) and Gong (US 20180271409 A1) as applied to claim 21 above, and further in view of Bell (US 20090306485 A1).
Regarding Claim 22, modified Huang teaches the garment of claim 21 as described above.
However, modified Huang does not explicitly teach wherein the garment comprises a high-friction cloth. Bell teaches a wearable electronic system (Abstract) wherein the garment ([0011], basic electrical harness) comprises a high-friction cloth ([0011], Combining the harness with a fabric cloth such as cotton). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Huang and Gong to include cloth as taught by Bell to allow for a comfortable, wearable assembly (Bell [0011]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers) and Gong (US 20180271409 A1) as applied to claim 21 above, and further in view of Klimek (US 20170231566 A1).
Regarding Claim 23, modified Huang teaches the garment of claim 21 as described above.
However, modified Huang does not explicitly teach wherein the garment comprises a polyamide or a blend of a polyether-polyurea copolymer and cotton. Klimek teaches a garment with a sensor module attached (Abstract) wherein the sleeve ([0078], the garment 102 can be configured for a specific location on the body 106, such as a hat, sleeve) comprises a polyamide or a blend of a polyether-polyurea copolymer and cotton ([0078], Materials of the garment 102 can include, but are not limited to, cotton, any woven or nonwoven fabric, polyamide). One of ordinary skill in the art would recognize that applying the known technique of using polyamide in a sleeve would yield only the predictable result of creating an elastic compression garment as taught in Klimek [0040].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (Wearable Stretch Sensors for Motion Measurement of the Wrist Joint Based on Dielectric Elastomers) as applied to claim 6 above, and further in view of Gu (US 20170367594 A1).
Regarding Claim 25, Huang discloses the garment of claim 6 as described above.
However, Huang does not explicitly disclose wherein the first strain monitoring system extends completely around the axis of rotation of the rigid body. Gu teaches a wearable sensor system (Abstract) wherein the sensor strip ([0060], flexible sensor strip 200) extends completely around the axis of rotation of the rigid body ([0060], helically wrapped around the subject's arm or other limb). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Huang to extend completely around the axis of rotation as taught by Gu to contact the limb both radially and along a length (Gu [0026]). One of ordinary skill in the art would recognize that applying the known technique of fully wrapping the sensor about an axis of rotations as taught by Gu to the sensor system disclosed by Huang would yield only the predictable result allowing measurements to be taken along the entire volume of the limb. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791